COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In re Hartford Casualty Insurance Company
Appellate case number:        01-22-00926-CV
Trial court case number:      37665
Trial court:                  335th District Court of Washington County
       On December 14, 2022, relator, Hartford Casualty Insurance Company, filed a
petition for writ of mandamus challenging the trial court’s October 14, 2022 order granting
real party in interest, Tommy Dale Privett’s, motion to compel the deposition of a corporate
representative of relator. Relator alleges that the trial court abused its discretion by
compelling relator to present a corporate representative for deposition when the deposition
is not proportional to the needs of the case, and requests that the Court grant a writ of
mandamus directing the trial court to “vacate the order compelling the
corporate-representative deposition.”
        The Court requests a response to the petition for a writ of mandamus from real party
in interest. The response(s), if any, is due no later than twenty days from the date of
this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: __December 20, 2022_____